Case 3:19-cv-00713-MAB Document 42 Filed 09/08/20 Page 1 of 16 Page ID #403




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MICHAEL SMITH #K57543,                       )
                                              )
                      Plaintiff,              )
                                              )
 vs.                                          )   Case No. 3:19-CV-713-MAB
                                              )
 JUSTIN ENGELAGE, ET AL.,                     )
                                              )
                      Defendants.             )


                         MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

       Plaintiff Michael Smith is an inmate in the Illinois Department of Corrections and

currently incarcerated at Lawrence Correctional Center. On July 1, 2019, he filed this

lawsuit pursuant to 42 U.S.C. § 1983 regarding deprivations of his constitutional rights

while he was incarcerated at Menard Correctional Center (Doc. 1; Doc. 14). Specifically,

Plaintiff alleged that on March 14, 2019, while on his way to the dining hall, he was asked

by “staff” about the location of his line movement partner. Plaintiff responded that some

correctional officers inside of the cell house had “turned [his partner] around.” The

“staff” then “asked why the guy was turned around,” and Plaintiff replied, “I don’t know,

I have no control over that.” Plaintiff’s reply prompted Defendants Padraig Haithcock-

Dukes and Nicolas Sanders to say he was “mouthy” and “like[d] to sue.” Defendant

Justin Engelage ordered him to cuff up, “since [he] like[d] to talk.” Plaintiff’s active

double cuff permit was ignored and he was taken to a segregation cell. He alleged that

he never received dinner, and the segregation cell did not have a blanket, mattress,
                                       Page 1 of 16
Case 3:19-cv-00713-MAB Document 42 Filed 09/08/20 Page 2 of 16 Page ID #404




pillow, hygiene bag, or running water. He claimed all of these actions were taken in

retaliation “for First Amendment activity, Plaintiff’s freedom of expression (‘c/o’s in N2

turned a guy around’ . . . ‘I don’t know, I have no control over that’) and request to be

properly handcuffed (‘I have a active approved double cuff permit’ . . . ‘can ya’ll cuff me

properly’)” (Doc. 1 at p. 14; see also id. at p. 22). Plaintiff wrote numerous grievances. Some

were deemed non-emergencies by the warden. Others were purportedly mishandled.

       The next day, on March 15th, Plaintiff received a disciplinary ticket written by

Defendant Engelage, which Plaintiff claims was “fraudulent.” The ticket listed

Defendants Haithcock-Dukes and Sanders as witnesses. Plaintiff claimed that he was not

allowed to appear at the March 19th hearing on his disciplinary ticket, he was not given

staff assistance, he was not allowed to call witnesses, and he was denied an extension of

time to prepare for the hearing. The camera footage of the incident that prompted the

ticket was not reviewed and was instead destroyed. Grievances he wrote about the

disciplinary process were denied. He spent a total of six days in segregation awaiting the

outcome of the disciplinary ticket. He was ultimately found guilty and placed on C Grade

and lost two months commissary privileges.

       Following a threshold review of the complaint pursuant to 28 U.S.C. § 1915A,

Plaintiff was permitted to proceed on the following claims:

       Count 1: Engelage, Haithcock-Dukes, and Sanders retaliated against
       Plaintiff in violation of the First Amendment by writing Plaintiff a false
       disciplinary ticket, denying him his evening meal, and refusing to double
       cuff Plaintiff.

       Count 2: Engelage, Haithcock-Dukes, Sanders, Cynthia Meyer, and Frank
       Lawrence were deliberately indifferent under the Eighth Amendment to
                                         Page 2 of 16
Case 3:19-cv-00713-MAB Document 42 Filed 09/08/20 Page 3 of 16 Page ID #405




       Plaintiff’s conditions of confinement while in segregation.

       Count 3: Engelage, Haithcock-Dukes, and Sanders were deliberately
       indifferent under the Eighth Amendment to Plaintiff’s serious medical
       needs by refusing to comply with Plaintiff’s medical cuff permit.

       Count 7: Joshua Schoenbeck and Jason Hart retaliated against Plaintiff in
       violation of the First Amendment by refusing to call Plaintiff’s witnesses at
       the disciplinary hearing.

       Count 8: Meyer and Lawrence retaliated against Plaintiff in violation of the
       First Amendment when they failed to properly respond to Plaintiff’s
       grievances.

(Doc. 14).

   1. Motion to Reinstate Counts 4 and 5 (Doc. 20)

The threshold order delineated the following claims as Counts 4 and 5:

       Count 4: Engelage, Haithcock-Dukes, and Sanders violated Plaintiff’s due
       process rights under the Fourteenth Amendment by issuing Plaintiff a false
       disciplinary ticket.

       Count 5: John Doe Reviewing Officer, Schoenbeck, Hart, and Lawrence
       violated Plaintiff’s due process rights by denying him access to video
       evidence and denying his request to call witnesses at his disciplinary
       hearing.

(Doc. 14). Count 4 was dismissed because “[s]tanding alone, the receipt of a false

disciplinary ticket does not give rise to a due process violation.” (Doc. 14, p. 6) (citing

Hadley v. Peters, 841 F. Supp. 850, 856 (C.D. Ill. 1994), aff’d, 70 F.3d 117 (7th Cir. 1995).

Count 5 was dismissed because even assuming that his procedural safeguards were not

followed during Plaintiff’s disciplinary hearing, he failed to allege that he suffered the

loss of a liberty interest sufficient to trigger due process protections (Doc. 14, pp. 6–7).

More specifically, the Court noted that “Plaintiff did not lose any good conduct credit nor

                                        Page 3 of 16
Case 3:19-cv-00713-MAB Document 42 Filed 09/08/20 Page 4 of 16 Page ID #406




was he placed in segregation as a result of the disciplinary ticket. Although he was

demoted to C Grade and lost commissary privileges, those restrictions do not give rise to

a liberty interest.” (Doc 14, p. 7) (citing Thomas v. Ramos, 130 F.3d 754, 762 n. 8 (7th Cir.

1997) (collecting cases). Furthermore, Plaintiff’s placement in segregation for six days

pending his disciplinary hearing did not give rise to a liberty interest because segregation

“imposed for administrative, protective, or investigative purposes,” does not implicate

the Fourteenth Amendment (Doc. 14, p. 7) (quoting Townsend v. Fuchs, 522 F.3d 765, 771–

72 (7th Cir. 2008)).

       Plaintiff filed a motion asking the Court to reinstate Counts 4 and 5. He reiterated

that the ticket was “fraudulently prepared” and “in retaliation for the exercise of a

constitutionally protected right” (Doc. 20, p. 2, 3). He also asserted that he “was placed in

segregation as a result of the disciplinary ticket”—in other words, for retaliatory and

punitive purposes—not for “administrative, protective, or investigative purposes,” and

therefore he did suffer a loss of a liberty interest that triggered due process protections

(Doc. 20, pp. 2, 3). He claimed that the conditions of the segregation cell were “inhumane”

and “extremely harsh” (Doc. 20, p. 3).

       To the extent that Counts 4 and 5 alleged procedural due process claims, Plaintiff’s

arguments are unpersuasive, and the Court remains convinced that its analysis outlined

in the threshold Order (Doc. 14) is correct. However, the Court believes that Count 4

should be reinstated to set forth a substantive due process claim. Ordinarily, an allegation

that a prison guard falsified a disciplinary ticket fails to state a claim for which relief can

be granted because “the protection from such arbitrary action is found in the procedures
                                         Page 4 of 16
Case 3:19-cv-00713-MAB Document 42 Filed 09/08/20 Page 5 of 16 Page ID #407




mandated by due process.” Lagerstrom v. Kingston, 463 F.3d 621, 625 (7th Cir. 2006)

(quoting McPherson, 188 F.3d at 787); see also Hanrahan v. Lane, 747 F.2d 1137, 1141 (7th

Cir.1984) (“We find that an allegation that a prison guard planted false evidence which

implicates an inmate in a disciplinary infraction fails to state a claim for which relief can

be granted where the procedural due process protections as required in Wolff v.

McDonnell are provided.”). However, an exception exists—and a substantive due process

claim can lie—where the falsified disciplinary ticket is issued in retaliation for the exercise

of a constitutional right. Lagerstrom, 463 F.3d at 625 (citing Black v. Lane, 22 F.3d 1395, 1402

(7th Cir. 1994)). See also Washington v. Glucksberg, 521 U.S. 702, 719 (1997) (substantive due

process “provides heightened protection against government interference with certain

fundamental rights and liberty interests,” including “the specific freedoms protected by

the Bill of Rights”).

       The exception in Black appears to be applicable here. Plaintiff has alleged that

Defendants issued him a fraudulent disciplinary report in retaliation for exercising his

First Amendment rights. At this stage, that is sufficient to state a claim. Plaintiff’s motion

for reconsideration will, therefore, be granted in part, and Count 4 is reinstated to assert

a claim that Defendants Engelage, Haithcock-Dukes, and Sanders violated Plaintiff’s

substantive due process rights under the Fourteenth Amendment by issuing him a false

disciplinary ticket in retaliation for exercising his First Amendment rights.

       The Court notes that Defendants’ motion for summary judgment on the issue of

exhaustion has been filed and fully briefed (Docs. 38, 39, 41). The reinstatement of Count

4 does not require any supplemental briefing on the motion for summary judgment
                                          Page 5 of 16
Case 3:19-cv-00713-MAB Document 42 Filed 09/08/20 Page 6 of 16 Page ID #408




because the substantive due process claim is based on the same allegations as the other

claims in this case, and therefore the briefing as to those claims will also cover the

substantive due process claim.

   2. Third Motion for Leave to File Amended Complaint (Doc. 23)

       Eugene Simpson, Travis Bayler, and Rob Jeffreys were mentioned in the body of

Plaintiff’s original complaint but they were not identified as Defendants in the caption

(Doc. 14, p. 5). Consequently, they were not treated as Defendants and any claims against

them were considered dismissed without prejudice (Id.). On November 25, 2019, Plaintiff

filed a motion seeking leave to file an amended complaint with Simpson, Bayler, and

Jeffreys identified in the caption as Defendants (Doc. 23). He also identified and added

“Sgt. Royster” as a Defendant (Doc. 23). The proposed amended complaint is 111 pages

long. It contains a 29-page handwritten complaint followed by 82 pages of “exhibits.”

       Rule 15(a)(2) provides that courts should “freely give leave when justice so

requires.” FED. R. CIV. P. 15(a)(2). The Court can deny a plaintiff leave to amend the

complaint, however, if there is undue delay, bad faith, or dilatory motive, if the plaintiff

repeatedly failed to cure deficiencies in the complaint, if the opposing party would suffer

undue prejudice, or when the amendment would be futile. Mulvania v. Sheriff of Rock

Island Cty., 850 F.3d 849, 855 (7th Cir. 2017) (quoting Arreola v. Godinez, 546 F.3d 788, 796

(7th Cir. 2008)). “The decision to grant or deny a motion to file an amended pleading is a

matter purely within the sound discretion of the district court.” Aldridge v. Forest River,

Inc., 635 F.3d 870, 875 (7th Cir. 2011) (quoting Brunt v. Serv. Employees Int'l Union, 284 F.3d

715, 720 (7th Cir. 2002)).
                                         Page 6 of 16
Case 3:19-cv-00713-MAB Document 42 Filed 09/08/20 Page 7 of 16 Page ID #409




              A. Royster

       According to the proposed amended complaint, Royster was a correctional officer

in north II cell house (p. 3). Plaintiff alleges that on November 7, 2019, Royster removed

Plaintiff from the yard line and sent him back to his cell because Plaintiff was “walking

alongside three offenders” (as opposed to following the facility rule and walking in pairs)

(p. 4; see also pp. 37, 38, 51). Consequently, Plaintiff missed yard that day (p. 4). Plaintiff

alleges he was removed from the yard line “as retaliation by Sgt. Royster . . . following a

request from Plaintiff for his name and badge number” (p. 4). Plaintiff alleges Royster

responded to the request by saying “this is a ongoing problem with you . . . I aint Engelage

(who is a Defendant in this case), go ahead and try to sue me, good luck proving

anything” (p. 4)

       The allegations fail to state a claim for retaliation. Even if the Court assumes that

asking for Royster’s name and badge number was activity protected by the First

Amendment, the allegations do not suggest that this activity was “at least a motivating

factor in the Defendant[‘s] decision to take the retaliatory action.” Gomez v. Randle, 680

F.3d 859, 866 (7th Cir. 2012) (citation omitted). Rather, the allegations suggest that Royster

pulled Plaintiff out of the line and told him to go back to his cell, at which point Plaintiff

then asked for Royster’s name and badge number, presumably because he wanted to file

a grievance. There is no indication that the events occurred in reverse or that Plaintiff had

any occasion to ask for Royster’s name and badge number before Rosyter pulled Plaintiff

out of the line. In other words, the alleged First Amendment activity did not occur prior

to the purported retaliatory act, and therefore cannot be said to have motivated the
                                         Page 7 of 16
Case 3:19-cv-00713-MAB Document 42 Filed 09/08/20 Page 8 of 16 Page ID #410




retaliatory act. Furthermore, it does not seem plausible that losing one hour in the yard

is the type of “deprivation that would likely deter First Amendment activity in the

future.” Gomez, 680 F.3d at 866.

       The allegations also fail to state a claim for a due process violation. The right to

due process in prison hinges upon the existence of a protected liberty interest, which

requires Plaintiff to show that the punishment he received imposed “an atypical and

significant hardship.” Marion v. Columbia Correction Inst., 559 F.3d 693, 695 (7th Cir. 2009)

(citing Sandin v. Conner, 515 U.S. 472, 484 (1995)). Losing one hour on the yard is not an

atypical and significant hardship. See, e.g., Lekas v. Briley, 405 F.3d 602, 612 (7th Cir.

2005) (ninety days in disciplinary segregation without any yard access did not violate

due process).

       In sum, the allegations against Royster fail to state a claim upon which relief may

be granted. Consequently, Plaintiff’s request to amend his complaint to add Royster as a

Defendant is denied.

                B. Eugene Simpson

       According to the proposed amended complaint, Eugene Simpson was “assigned

to the grievance office” (p. 8). Plaintiff alleges that he submitted grievance #316-4-19

regarding “personal property/staff conduct” with an attached letter dated April 22, 2019

(p. 19). On May 28, 2019, Plaintiff received a copy of Grievance Officer Simpson’s

recommendation that the grievance be denied (p. 19). Plaintiff alleges that Simpson was

“deliberately indifferent to Plaintiff’s right to due process” and failed to review all

information submitted to the grievance office because Simpson did not attach to his
                                        Page 8 of 16
Case 3:19-cv-00713-MAB Document 42 Filed 09/08/20 Page 9 of 16 Page ID #411




response a copy of the letter Plaintiff submitted with the grievance, which Plaintiff claims

is “required under Due process” (p. 19). Plaintiff claims Simpson is “liable, also, under

supervisor liability, [because he] failed to remedy a wrong” (p. 19).

       To the extent Plaintiff is alleging that Simpson mishandled his grievance, he fails

to state a claim. “[A] state’s inmate grievance procedures do not give rise to a liberty

interest protected by the Due Process Clause.” Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th

Cir. 1996); see also Owens v. Hinsley, 635 F.3d 950, 953 (7th Cir. 2011); Grieveson v. Anderson,

538 F.3d 763, 772 (7th Cir. 2008). Furthermore, the denial or mishandling of a grievance—

standing alone—is not enough to establish deliberate indifference in violation of the

Eighth Amendment. See Estate of Miller by Chassie v. Marberry, 847 F.3d 425, 428-29 (7th

Cir. 2017); Owens, 635 F.3d at 953; George v. Abdullah, 507 F.3d 605, 609–10 (7th Cir.

2007). See also Aguilar v. Gaston-Camara, 2017 WL 2784561, *4 (7th Cir. 2017) (“reject[ing]

the notion that ‘everyone who knows about a prisoner’s problems will incur § 1983

liability.” (quoting Burks v. Raemisch, 555 F.3d 592, 595 (7th Cir. 2009)).

       Plaintiff asserts that Simpson is liable because he knew of a violation of Smith’s

rights and failed to remedy the wrong” (Doc. 23, p. 2). A prisoner’s communication can,

under some circumstances, provide sufficient notice to a prison official about an ongoing

constitutional violation that requires the official to exercise their authority and to take the

needed action to investigate and, if necessary, to rectify the offending condition. See, e.g.,

Perez v. Fenoglio, 792 F.3d 768, 782 (7th Cir. 2015); Vance v. Peters, 97 F.3d 987, 993 (7th Cir.

1996). However, a high-level official typically cannot be roped into a constitutional claim

merely by denying a grievance concerning a “completed act of misconduct.” George v.
                                          Page 9 of 16
Case 3:19-cv-00713-MAB Document 42 Filed 09/08/20 Page 10 of 16 Page ID #412




Smith, 507 F.3d 605, 609–10 (7th Cir. 2007) (“[R]eject[ing] an administrative

complaint about a completed act of misconduct does not [violate the Constitution].”).

Here, Plaintiff mentions various grievances throughout the proposed amended

complaint, but he never provided a comprehensive description about what the

grievances were about. And the grievance that appears to be at issue here—#316-4-19—

is not attached to the proposed amended complaint. So the Court has no way of knowing

whether any of the purported misconduct was still ongoing at the time Simpson reviewed

the grievance. Therefore, the allegations in the proposed amended complaint are

insufficient to state a claim that Simpson acted with deliberate indifference in denying

Plaintiff’s grievance.

              C. Travis Bayler & Rob Jeffreys

       According to the proposed amended complaint Travis Bayler and Rob Jeffreys

“were assigned to the ARB in IDOC at Springfield, Illinois” (p. 8). The only allegations

that the Court was able to locate regarding Bayler and Jeffreys was that “[i]nstitutional

restrictions and loss of privileges, associated with B-grade status, is directly attributed to

the action(s) or lack thereof by Defendants . . . Travis Bayler and Rob Jeffreys” (p. 19) and

that Bayler and Jeffreys “believed [Plaintiff] received radio back two days after seg

release” (p. 22). It is not clear from these allegations what Plaintiff is alleging Bayler and

Jeffreys did wrong. See Smith v. Dart, 803 F.3d 304, 309 (7th Cir. 2015) (explaining that a

complaint must “provide ‘a short and plain statement of the claim,’ which is sufficient to

‘give the defendant fair notice of what the . . . claim is and the grounds upon which it

rests,’ including “some indication . . . of time and place.” (quoting Bell Atl. Corp., 550 U.S.
                                         Page 10 of 16
Case 3:19-cv-00713-MAB Document 42 Filed 09/08/20 Page 11 of 16 Page ID #413




544, 555 (2007) and Thomson v. Washington, 362 F.3d 969, 970–71 (7th Cir. 2004)).To the

extent that their purported misconduct was related to the denial of a grievance, as the

Court has already stated, simply ruling against a prisoner on a grievance does not

constitute deliberate indifference in violation of the Eighth Amendment. Furthermore,

it cannot be inferred from the paltry allegations that Bayler or Jeffreys knew about and

ignored an ongoing constitutional violation.

       Because Plaintiff has failed to state a claim against Royster, Simpson, Bayler, and

Jeffries, his motion for leave to amend is denied.

   3. Motion for Leave to File Additional Exhibits as Supplement to Complaint
      (Doc. 30)

       Plaintiff asks the Court to allow him to file additional exhibits as a supplement to

his complaint. Specifically, he wants to file a letter from the ACLU declining his request

for representation (Doc. 30, pp. 1–2, 5). Plaintiff also wants to file an internal memo from

Menard reflecting that the grievance office received a grievance dated November 7, 2019

regarding recreational opportunities. This motion is denied.

       To begin with, the Court does not accept piecemeal amendments or supplements

to a complaint. See SDIL-LR 15.1. Additionally, the declination letter from the ACLU has

no bearing on the allegations in the complaint or the claims Plaintiff is pursuing. In other

words, it’s simply not relevant to the complaint; it is only relevant to his request for

counsel. As for the memo, it simply reflects that one of Plaintiff’s grievances was received

by the grievance officer for the second level of review. This memo does not provide any

additional facts or allegations relevant to the claims in this case. Given that neither of the

                                        Page 11 of 16
Case 3:19-cv-00713-MAB Document 42 Filed 09/08/20 Page 12 of 16 Page ID #414




proposed exhibits have any bearing on Plaintiff’s claims, the motion to supplement the

complaint is denied.

   4. Second Motion for Counsel (Doc. 21)

       “There is no right to court-appointed counsel in federal civil litigation.” Giles v.

Godinez, 914 F.3d 1040, 1052 (7th Cir. 2019) (quoting Olson v. Morgan, 750 F.3d 708, 711

(7th Cir. 2014)). But the district court has discretion to recruit an attorney for any litigant

who cannot otherwise afford one. Giles, 914 F.3d at 1052; 28 U.S.C. § 1915(e)(1). Evaluating

whether to recruit counsel is a two-step process. Giles, 914 F.3d at 1052. The court must

determine whether “(1) the indigent plaintiff made a reasonable attempt to obtain counsel

or been effectively precluded from doing so and if so, (2) given the difficulty of the case,

does the plaintiff appear competent to litigate it himself?" Pruitt v. Mote, 503 F.3d 647, 654

(7th Cir. 2007).

       Plaintiff’s first motion for counsel (Doc. 4), which he filed at the same time he filed

his complaint, was denied because the case was still in its infancy (Doc. 14). After the

threshold review of the complaint was completed and Defendants were served, Plaintiff

renewed his motion for counsel (Doc. 21).

       Plaintiff indicates that he contacted two attorneys, the Uptown People’s Law

Center, and the American Civil Liberties Union (Doc. 4; Doc. 21). Accordingly, it appears

that Plaintiff has made a reasonable effort to obtain counsel on his own. That leaves the

Court to determine whether Plaintiff appears competent to litigate the case himself. This

inquiry requires the Court to look at the factual and legal complexity of the plaintiff’s

claims. Pruitt, 503 F.3d at 655, 656. It also requires the Court to consider “the tasks that
                                         Page 12 of 16
Case 3:19-cv-00713-MAB Document 42 Filed 09/08/20 Page 13 of 16 Page ID #415




normally attend litigation: evidence gathering, preparing and responding to motions and

other court filings, and trial,” as well as the litigant’s literacy, communication skills,

educational level, and litigation experience. Id. at 655. In other words, this inquiry is an

individualized one based upon the record as a whole, the nature of the claims, and the

plaintiff’s ability to pursue his claims through all phases of the case, including discovery

and trial. Navejar v. Iyioloa, 718 F.3d 692, 696 (7th Cir. 2013).

       Plaintiff’s main contention is that he needs counsel to help him obtain evidence

necessary to succeed on his claims (Doc. 21). However, discovery on the merits of

Plaintiff’s claims has not yet commenced—it has been stayed until the issue of exhaustion

is resolved (Doc. 31). Given the quality of Plaintiff’s filings thus far and his litigation

experience, the Court is convinced that Plaintiff is capable of explaining his efforts to

exhaust his administrative remedies and representing himself at this stage of the

proceedings. Accordingly, the motion for counsel is denied. If and when the case

proceeds to discovery on the merits, Plaintiff may file a new motion for recruitment of

counsel if he is having significant difficulty in conducting discovery.

   5. Second Motion for Preliminary Injunction (Doc. 32)

       In this motion, which was filed on January 27, 2020, Plaintiff alleges that six days

prior, he sent a copy of the scheduling order in this case to the law librarian at Menard

and asked for weekly access to the law library. Plaintiff seems to think that the law library

supervisor notified other prison officials about the scheduling order, which prompted

them to give Plaintiff a cellmate on January 22nd “as a form of retaliation and in violation

of Plaintiff’s constitutional right to conditions of confinement” (Doc. 32, p. 2). At that
                                         Page 13 of 16
Case 3:19-cv-00713-MAB Document 42 Filed 09/08/20 Page 14 of 16 Page ID #416




point, Plaintiff claims he’d had a cell to himself for approximately six months. Plaintiff

claims the cell he was in—cell 343 in the North 2 segregation unit—was not fit for two

people. He asked the Court to order Defendant Frank Lawrence, the warden at Menard

at that time, to stop any and all forms of harassment and retaliation directed toward

Plaintiff, to not put another inmate in cell 343 with Plaintiff, and to require Plaintiff to

remain the sole occupant of cell 343 in the North 2 cell house until the pending litigation

is concluded or he was granted a requested job assignment.

       Defendants filed their response to Plaintiff’s motion on February 19, 2020 (Doc.

35). Plaintiff filed his reply brief on February 27, 2020 (Doc. 36). Approximately one week

later, Plaintiff notified the Court that he had been transferred from Menard to Lawrence

Correctional Center (Doc. 37).

       Plaintiff’s transfer out of Menard renders his motion for preliminary injunction

moot. Lehn v. Holmes, 364 F.3d 862, 871 (7th Cir. 2004) (“[W]hen a prisoner who seeks

injunctive relief for a condition specific to a particular prison is transferred out of that

prison, the need for relief, and hence the prisoner's claim, become moot.” (citing Higgason

v. Farley, 83 F.3d 807, 811 (7th Cir. 1995)).

                                         CONCLUSION

       Plaintiff’s Motion to Reinstate Counts 4 and 5 (Doc. 20) is GRANTED in part and

DENIED IN PART. Count 4 is reinstated to assert a claim that Defendants Engelage,

Haithcock-Dukes, and Sanders violated Plaintiff’s substantive due process rights under

the Fourteenth Amendment by issuing him a false disciplinary ticket in retaliation for

exercising his First Amendment rights.
                                          Page 14 of 16
Case 3:19-cv-00713-MAB Document 42 Filed 09/08/20 Page 15 of 16 Page ID #417




      Plaintiff’s Third Motion for Leave to File Amended Complaint (Doc. 23) is

DENIED.

      Plaintiff’s Motion for Leave to File Additional Exhibits as Supplement to

Complaint (Doc. 30) is DENIED.

      Plaintiff’s Second Motion for Counsel (Doc. 21) is DENIED.

      Plaintiff’s Second Motion for Preliminary Injunction (Doc. 32) is MOOT.

      This matter will proceed on the following claims:

      Count 1: Engelage, Haithcock-Dukes, and Sanders retaliated against
      Plaintiff in violation of the First Amendment by writing Plaintiff a false
      disciplinary ticket, denying him his evening meal, and refusing to double
      cuff Plaintiff.

      Count 2: Engelage, Haithcock-Dukes, Sanders, Meyer, and Lawrence were
      deliberately indifferent under the Eighth Amendment to Plaintiff’s
      conditions of confinement while in segregation.

      Count 3: Engelage, Haithcock-Dukes, and Sanders were deliberately
      indifferent under the Eighth Amendment to Plaintiff’s serious medical
      needs by refusing to comply with Plaintiff’s medical cuff permit.

      Count 4: Engelage, Haithcock-Dukes, and Sanders violated Plaintiff’s substantive
      due process rights under the Fourteenth Amendment by issuing him a false
      disciplinary ticket in retaliation for exercising his First Amendment rights.

      Count 7: Schoenbeck and Hart retaliated against Plaintiff in violation of the
      First Amendment by refusing to call Plaintiff’s witnesses at the disciplinary
      hearing.

      Count 8: Meyer and Lawrence retaliated against Plaintiff in violation of the
      First Amendment when they failed to properly respond to Plaintiff’s
      grievances.




                                      Page 15 of 16
Case 3:19-cv-00713-MAB Document 42 Filed 09/08/20 Page 16 of 16 Page ID #418




      IT IS SO ORDERED.

      DATED: September 8, 2020
                                           s/ Mark A. Beatty
                                           MARK A. BEATTY
                                           United States Magistrate Judge




                                 Page 16 of 16
